     Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 1 of 29
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                   IN THE UNITED STATES DISTRICT COURT                  April 07, 2021
                   FOR THE SOUTHERN DISTRICT OF TEXAS                Nathan Ochsner, Clerk
                            HOUSTON DIVISION



UNITED STATES OF AMERICA,              §
                                       §
                   Plaintiff,          §
                                       §
V.                                     §      CRIMINAL NUMBER H-18-405-05
                                       §
ANDY BADENOCK,                         §
                                       §
                  Defendant.           §



                       MEMORANDUM OPINION AND ORDER


      Defendant Andy Badenock ("Defendant") has filed a Motion to

Suppress the Results of Illegally Obtained Wire Intercept, or to

Dismiss the Indictment Based on a Violation of the Right to a

Speedy Trial ("Defendant's Motion") (Docket Entry No. 23 O)              .     For

the reasons explained below, Defendant's Motion will be denied.


                 I.   Factual and Procedural Background

A.    Interception of Wire Communications

      On December 28, 2015, the Government filed and this court

signed an affidavit and application for the continued interception

of wire communications in Cause No. 15-MC-3087. 1           The order was a

continuation of a previous order signed on November 10, 2015, by


      Affidavit in Support of Application
      1
                                                  ("Agent Gainer's
Affidavit"), attached as Exhibit 1 to Government's Response to
Defense Motion to Suppress or to Dismiss Indictment Based On
Violation of the Right to a Speedy Trial ("Government's Response"),
Docket Entry No. 235-2, pp. 2, 54.     All page numbers for docket
entries in the record refer to the pagination inserted at the top
of the page by the court's electronic filing system, CM/ECF.
     Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 2 of 29



the Honorable Alfred H. Bennett authorizing the interception of

wire communications to and from telephone numbers (281) 520-7823

("Target Device #1") and (713) 202-1744 ("Target Device #3") . 2                       The

interception was part of an investigation into what the Government

called the "Dickson Drug Trafficking Organization"                          ("DTO"),   so

called because its leaders were identified as Deon and Regina

Dickson       ( "D.       Dickson"          and     "R.    Dickson,"   respectively) . 3

Investigators identified D. Dickson as the user of Device #1 and

R.   Dickson as the user of Device #3. 4                        Judge Bennett's order

authorized interception of communications to and from these devices

for a thirty-day period ending on December 15, 2015. 5                          The new

order extended the interception for an additional thirty days. 6

      Special Agent James Gainer                        ("Agent Gainer")   of the Drug

Enforcement Agency ("DEA") submitted an affidavit in support of the

December 28, 2015, application summarizing the Government's months­

long investigation into the Dickson DTO.                       The affidavit contained

facts implicating the Dicksons.

      The affidavit states that in June of 2015 "the DEA Houston

Field Division obtained information from DEA Dallas in reference to


      2
          Id. at 11       �    13a.
      3
          Id. at 3-4          ��   5-6.
      4
          Id. at 3-4          ��   5a-5b.
      5
          Id. at 4    �   6.
      6
          Id. at 2, 54.
                                                  -2-
    Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 3 of 29



information          obtained         from    a     Confidential       Source               who

indicated       D.    DICKSON         and    R.    DICKSON     are   members    of    a    drug

trafficking organization responsible for distributing                                multiple

kilogram quantities of cocaine, heroin and methamphetamine. " 7                            This

confidential source,              referred to as           "CS-1,"     had met with the

Dickson?       in    Dallas      in    April       of   2015   to    discuss    a   plan   for

distributing large amounts of cocaine and methamphetamine. 8                               The

meeting was audio-recorded. 9                     The Dicksons explained that they

would travel once a month to Chicago, Illinois, to distribute drugs

(usually transported in twenty-kilogram increments) and then return

back to Texas . 10

     On June 3, 2015, CS-1 contacted Regina Dickson on Target

Device #3 to arrange another meeting. 11                         In the audio-recorded

conversations that followed,                      the Dicksons told CS-1 that they

wanted him to assist in the distribution of cocaine from Houston,

Texas, to Chicago, I llinois, utilizing CS-1' s contacts in Chicago. 12

They also discussed a potential scheme to sell diverted oxycodone

pills with CS-l's help:                R. Dickson said she could call a clinic

(which DEA Houston was already investigating as a suspected "pill


     7
         Id. at 11     1   14.
     8   Id. at 12     1   15.
     9
         Id.
     lOid. at 12-13
                            1    15.
     11   Id. at 13    1   16.
     12Id.

                                                  -3-
      Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 4 of 29



mill") and "vouch 11 for CS-1 to assist him in getting an oxycodone

prescription. 13            She met with CS-1 again on August 7, 2015, to
discuss the       purchase of           500    to 1000 oxycodone    pills. 14      On
September 9, 2015, Agent Gainer met with a� individual who claimed
to have obtained hydrocodone pills from the same clinic R. Dickson
had referred to. 15 Agent Gainer purchased 200 oxycodone pills from
this individual. 16
       On September 19, 2015, an Indiana state trooper                       zed   18

kilograms of cocaine from a tractor trailer that he stopped near
Indianapolis, Indiana. 17             The driver of the tractor trailer identi­
fied his dispatcher as "Dion. 1118 Agent Gainer determined that "Dion"
is D. Dickson because the driver of the trailer provided a telephone
number that matched D. Dickson's (Target Device #1) . 19                 The driver
was charged with possession of cocaine, and D. Dickson bailed him
out         jail by paying a $30,000 cash bond with a cashier's check. 20
       On     October        7,   2015,   Agent     Gainer   debriefed   a   second
confidential source ("CS-2") who claimed to have knowledge of the


       13
               at 14 � 17.
       14
               at 15 � 19.
               at 16 � 20.


       17
               at 1 7 � 21.
       18



               at 17-18       1 21.
               at 18    1   21.
                                              -4-
   Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 5 of 29




shipment that was seized near Indianapolis.21               CS-2 indicated that

the cocaine was owned by one James Grady                    (aka "Scooby"22), a
multiple-kilogram cocaine and heroin distributor who used to supply
CS-2 with 10-15 .kilograms of cocaine per week for approximately
nine months. 23        CS-2 further ind_icated that Grady and D. Dickson
were partners,         that they owned an          automobile    sales business
together ( "Houston Auto Express"), and that the cocaine seized near

Indianapolis was ultimately sourced to D. Dickson.24              CS-2 believed
that the auto sales business was being used to load vehicles with
cocaine.25     CS-2 further indicated that the Dickson DTO distributed
cocaine to Detroit utilizing a person known to CS-2 as "Michael,"
whom    investigators          suspected    was   Michael   Gaines.26    Agents
surveilling Gaines's residence in Katy,                 Texas,   observed what
appeared to be vehicle rims and tires removed from a black
Chevrolet Impala and transferred to a silver Dodge pickup truck
that was later observed in Detroit.27



       21Id. at � 23.
       22Indictment, Docket Entry No. 1, p. 1.
     23Agent Gainer's Affidavit, Exhibit 1 to Government's Response,
Docket Entry No. 235-2, pp. 18-19 1 23.
       24Id. at 19     1 23.
       2srd.   11 23-24.
       26Id.   1 24.
       27Id. at 19-20      1 24.
                                           -5-
   Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 6 of 29



     On November 16, 2015, Agent Gainer began intercepting wire

communications over Target Devices ##1 and 3. 28          On November 17,
2015, intercepted conversations over Target Device #1 indicated
that D. Dickson was sending a driver in a tractor trailer - the

same trailer that had been seized near Indianapolis - to McAllen,
Texas, to pick up a load of produce. 29 Agents intercepted telephone
calls to a person later identified as Raymond Martinez Marsh in
which D. Dickson instructed Marsh to travel to McAllen. 30                  On
November 18, 2015, agents determined that D. Dickson was flying
from Houston to McAllen to meet Marsh. 31      Several intercepted calls
indicated that D. Dickson would broker a cover-load of tomatoes to
be transported in the tractor trailer, and that he was coordinating

with Marsh and an unknown person to meet on a rural road. 32
     After leaving the meeting location, Marsh departed McAllen
traveling to the Border Patrol Falfurrias checkpoint. 33 When Marsh
arrived at the checkpoint, a Border Patrol K-9 dog alerted to the
presence of narcotics in the tractor trailer. 34            Border Patrol
agents s   zed approximately 350 lbs of marijuana located under the


           at 20 � 25.




     33




                                    -6-
   Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 7 of 29



tomatoes while searching the trailer. 35            Marsh was detained,
interviewed, and subsequently released. 36         During the interviews
Marsh identified himself as the brother of D. Dickson. 37               Over
several      telephone   calls intercepted after the seizure,          Marsh
explained to D. Dickson the details of the police interviews and
that he suspected that law enforcement had previous knowledge of
his tractor trailer. 38
     On November 24, 2015, as a result of intercepted calls and
surveillance of D. Dickson, Agent Gainer came to suspect that Grady
and a co-conspirator were planning to meet in Detroit, Michigan. 39
Surveillance observed the DTO members meet at Gaines's Detroit

residence. 40    During the surveillance operation, agents observed
D. Dickson arrive at the residence with a gym bag, then depart with
what appeared to be an empty gym bag. 41 An intercepted conversation
between D. Dickson and R. Dickson indicated that the deal was
done.42     A search warrant was executed at a residence in Detroit,
Michigan, resulting in the seizure of approximately 18 kilograms of

     3sid.
     36Id.
     31Id.
     38   Id. at 20-21 � 25.
     39   Id. at 21 � 26.
     40Id.
     41Id.
     42Id.

                                    -7-
     Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 8 of 29



cocaine,       58   grams of heroin,       28   bottles of promethazine and an

undetermined amount of United States currency.43

       On December 3, 2015, intercepted conversations over Target

Devices ##1 and 2 indicated that D. Dickson and R. Dickson were

traveling to Jacksonville, Florida, to facilitate what Agent Gainer

believed was a drug transaction. 44                   Further intercepted calls

indicated D. Dickson and R. Dickson reserved a hotel room at the

airport        Holiday    Inn   Express. 45       Surveillance     later    observed

D. Dickson and R. Dickson arrive at the hotel with a person later

identified as Seon Guy who had arrived in a vehicle with a Texas

registration. 46 Agents maintained surveillance on the vehicle until

it   was    observed      departing     the     hotel. 47    A   traffic    stop   was

subsequently initiated on the vehicle, and Guy provided a story

with    conflicting       details     to    the    officers.48     Agent    Gainer's

Affidavit states that a search of Guy's vehicle yielded �several

kilogram cocaine wrappers along with other drug paraphernalia. "49

       On      December    4,   2015,      intercepted      conversations    between

D. Dickson and R. Dickson indicated that R. Dickson was planning to

       43Id.
       44Id. at � 27.
       4sid.
       46Id.
       47Id.
       4Bid.
       49Id. at 21-22      1 27.
                                           -8-
    Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 9 of 29



depos     an unspecified amount of U.S. currency in a bank account

for D. Dickson.50               R. Dickson also indicated that she would be
returning to the Houston Hobby airport at 11:00 AM and that Marsh
would be picking her up. 51           Agents determined that R. Dickson would
be returning         to        Houston on a Southwest Airlines flight and
subsequently coordinated with the Houston Police Department to
interdict R. Dickson as she departed the aircraft.52               R. Dickson
subsequently gave officers consent to search her belongings and
luggage. 53    Officers recovered approximately $100,000 USD from the
search.54     R. Dickson explained to officers that she had been in
Florida to sell a car and money seized was proceeds from the

vehicle sale.55 R. Dickson did not cooperate with law enforcement,
no charges were filed, and R. Dickson was not arrested at the
airport. 56
      Investigators             also intercepted several   calls   implicating
Defendant as a drug broker and facilitator.57           On December 4, 2015,


              at 22       1   28.




     57
              at 7    1       9(g).
                                          -9-
  Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 10 of 29



Defendant called D.     Dickson at Target Device #1           and had the

following conversation:

     DEFENDANT:       What's up you guys good?

     D. DICKSON:      Oh yeah, I'm in the CHI picking up my birth
                      certificate.



    D. DICKSON:       Yeah and then Gina should be headed home.

    DEFENDANT:        Uh-huh.

    D. DICKSON:       Or I'll be there in a couple hours.

    DEFENDANT:        I was just checking to make sure everybody was
                      good. You know he's gonna be gone[,] right?

    D. DICKSON:       Yeah I got that feeling.

    DEFENDANT:        Yeah, he's gonna be gone

    D. DICKSON:       Lazy dude, he . . . We told him. We like Dude
                      why you running around at night with this car?
                      You know what I'm saying? Windows blacked out
                      with Texas tags.

    DEFENDANT:        Especially in hot-ass Jacksonville.



    DEFENDANT:        They didn't get nothing.

    D. DICKSON:       Yeah well, then it had to be with his spouse,
                      or something.

    DEFENDANT:        Or with BALO, cause [] he got like four (4) or
                      five (5) little places or so. You know what
                      I'm saying? But I know Kevon know where it is
                      but, you know, I just need to make it clear to
                      him that, you know what I am saying?
                      That's the only way they gon'             that
                      basically do right if I, you know . .

    D. DICKSON:       Uh-huh.


                                  -10-
   Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 11 of 29




       DEFENDANT :        Shit , I'm on the hook . 58
       Agent Gainer stated in his affidavit that he interpreted this

call as Defendant asking whether the Dicksons had been in contact
with law enforcement following Seon Guy's arrest in Jacksonvil
Florida. 59       Agent   Gainer   further       stated   that   he    interpreted
D. Dickson's remark about a "[l]azy dude" "running around at night"
with a car that had blacked-out windows and Texas tags as a
reference to Guy. 60 Defendant's comment that the person in question
had been in        "hot-ass Jacksonvil       "    further suggested that the
person was Guy, and that his arrest was no surprise given his

activity in an area with a high police presence. 61                   Agent Gainer
took Defendant's remark that "[t]hey didn't get nothing" to mean

that the officers who arrested Guy only seized wrappers from the
vehi         but did not seize any cocaine. 62        When D. Dickson stated
that "it had to be with his spouse or something," Agent Gainer took
that to mean that D. Dickson was referring to where he thought the
cocaine was being kept. 63         Agent Gainer took Defendant's reply to
be a reference to an unknown person named "BALO" having four or

       58
            Id. at 24 � 31.
                at 25 � 32.




       62


       63
               at 25 26 � 32.
                                       11-
   Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 12 of 29




five drug-stash locations. 64            When Defendant stated "I'm on the
hook," Agent Gainer took that to mean that Defendant was saying he
would be held responsible for the safekeeping of the kilograms of
cocaine. 65

         That same day, Defendant called R. Dickson on Target Device
#3. 66        During this conversation R. Dickson asked if "TI knows her
last name," which led to the following exchange:
         DEFENDANT:            Not at all[,] there is no way for him to know
                               it.        He is not like that . . . there are·
                               a      of things that he would say that he
                               might be, but he would go before he puts
                               anybody in anyway.

         R. DICKSON:           The only thing-I can think of is because my
                               bank account number is in his phone.

         DEFENDANT:            What was it doing in his phone?

         D. DICKSON:           Remember when I had him deposit the other
                               day? 61
         Defendant said he did not remember, then asked what "they"
could do with the account. 68            Defendant asked R. Dickson if "it"

went through the scanner, and R. Dickson replied "yea but they
would have stopped me there.             I left there and stopped in Atlanta



                 at 26   1   32.


                 at 30   1   39.
         67




                                         -12-
     Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 13 of 29



and then came to Houston." 69        Defendant and R. Dickson continued to

discuss if "they" could see where R. Dickson was going. 70
       Agent Gainer interpreted this conversation as an attempt by
R.    Dickson to determine whether Guy had cooperated with law
enforcement after his arrest. 71          When Defendant stated that the
individual in question would "go before he puts anybody in," Agent
Gainer took it as Defendant's attempt to assure R. Dickson that Guy
would sooner go to jail than cooperate with law enforcement. 72

B.     Defendant and Co-Conspirators Indicted

       The facts set forth above, together with Agent Gainer's
explanation as to why other investigative techniques would not meet
the investigation's goals,73          persuaded the court       to sign the
application approving continued wire interception for an additional
thirty-day time period, ending in January of 2016.                  Defendant
acknowledges that the Government interviewed the Dicksons the same
month, and that both D. Dickson and R. Dickson told the Government
that Defendant was involved in a cocaine shipment that authorities
had seized earlier in Jacksonville, Florida. 74              The superseding


       69Id.

       70Id.

       71   Id. at 31   1 40.
       72   Id.
       73   Id. at 34-50 �� 45-68.
       74
            Defendant's Motion, Docket Entry No. 230, p. 9.
                                      -13-
   Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 14 of 29



indictment charges that Defendant's involvement in the conspiracy

to distribute cocaine ended in January of 2016. 75
      Defendant was not indicted until July 18, 2018, when the
Government charged him and seven other defendants with conspiracy
to "possess with the intent to distribute five (5) kilograms or

more of a mixture or substance containing a detectable amount of

cocaine,"      in        viola�ion      of   21   U.S.C.   §§   846,   841(a) (1)   and

841(b) (1) (A) (         ) . 76   On November 7, 2019, the United States filed

a Superseding Indictment that charged an additional means of
committing the offense of conspiracy and amended the time frame of
the conspiracy.77


                                  II.   Motion to Suppress

     Defendant seeks a hearing on the adequacy of Agent Gainer's
Affidavit78 and seeks to suppress all evidence obtained as a result
of wire intercepts of Target Devices ##1 and 3. 79
     Where the defendant makes a substantial preliminary
     showing   that   a   false   statement    knowingly   and
     intentionally, or with reckless disregard for the truth,
     was included by the   fiant in the warrant affidavit, and
     if the allegedly false statement is necessary to the
     finding of probable cause, the Fourth Amendment, as

     75
          Superseding Indictment, Docket Entry No. 135, p. 1.
     76
          Indictment, Docket Entry No. 1, p. 1.
     77   Superseding Indictment, Docket Entry No. 135, pp. 1-2.
     78
          Defendant's Motion, Docket Entry No. 230, P.• 8.
     79
          Id. at    1,     8.

                                             -14 -
   Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 15 of 29



     incorporated in the Fourteenth Amendment, requires that
     a hearing be held at the defendant's request.
Franks v. Delaware, 98 S. Ct. 2674, 2675 (1978).

     There is a presumption of validity with respect to the
affidavit supporting a search warrant, and "[t]o overcome this
presumption, 'the challenger's attack must be more than conclusory
and must be supported by more than a mere desire to cross­

examine.'"    Forbes v. Harris County, Texas, 804 F. App'x 233, 239
(5th Cir. 2020) (quoting Franks, 98 S. Ct. at 2684).             A challenger
to a search-warrant affidavit must therefore not only allege that
the affiant deliberately, or with reckless disregard for the truth,
attested to falsehoods, but also must offer proof of deliberate

falsities.    See id.     "Affidavits or sworn or otherwise reliable
statements of witnesses should be furnished,                 or their absence
satisfactorily explained.       Allegations of negligence or innocent

mistake are insufficient."        Franks, 98 S. Ct. at 2684.            When a

challenge rests     on   an   affiant's    omission     of    facts   from the

affidavit,    the   challenger     must    present      evidence      "directly

illuminating the state of mind of the affiant[. J"            United States v.

Martin, 615 F.2d 318, 329 (5th Cir. 1980}.            "[T]he accused bears
the burden of showing by a preponderance of the evidence that the
omission was more than a negligent act."          Id.
     Even if the challenger makes a showing of deliberate falsity
or reckless disregard for the truth by the affiant, the inquiry is
not over - the challenger "is not constitutionally entitled to a

                                    -15-
   Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 16 of 29



hearing 'if,        when material that is the subject of the                 leged

falsity or reckless disregard is set to one side, there remains
sufficient content in the warrant affidavit to support a finding of
probable cause.'f f       United States v. Privette, 947 F.2d 1259, 1261
(5th Cir. 1991) (quoting Franks, 98 S. Ct. at 2684-85).
       Defendant argues that (1) Agent Gainer's Affidavit falsely
characterized the wrappers found in Seon Guy's car on December 3,

2015, as "kilogram cocaine wrappers," 80 (2) Agent Gainer failed to
mention that Guy's case was not prosecuted after Guy's arrest on
December 3, 2015,81 and (3) Agent Gainer deliberately withheld the
fact that the Dicksons owned a used car business, a fact which
might have explained why R. Dickson had $100,000 USD at the Hobby

Airport on December 4, 2015. 82                 Defendant contends that these

statements were "at the very least" made with "reckless disregard
for the truth." 83
       The       Government   responds     that     (1)    no   false   statement,

intentional, knowing, or with reckless disregard for the truth was
made        in   Agent   Gainer's   Affidavit,       (2)    Agent   Gainer   never
deliberately withheld any evidence, and (3) even if the complained­
of statements were removed, Agent Gainer's Affidavit would still


       80
            Defendant's Motion, Docket Entry No. 230, p. 6.


       82
            Defendant's Motion, Docket Entry No. 230, pp. 4-5.
       83
            Defendant's Motion, Docket Entry No. 230, p. 7.
                                         -16-
     Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 17 of 29



show ample        probable cause     for the        continuation    of the wire
intercepts. 84


A.     Seon Guy's Arrest

       Defendant argues that         "the major basis for the proposed
intercept of the target devices involved what Special Agent Gainer
alleges was a December 3, 2015 drug transaction involving Deon
Di [cks] on, Regina Di [cks] on, and                  Seon Guy." 85      Defendant
asserts that the "only evidence" that the alleged transaction
occurred is Agent Gainer's contention that                  "several kilogram
cocaine wrappers" were found in Guy's vehicle when Guy was arrested

in Jacksonville, Florida, for possession of drug paraphernalia. 86
Defendant objects to the characterization of the wrappers as
"kilogram cocaine wrappers," given that Guy's arrest report does
not so characterize the bags but instead indicates only that
"numerous vacuum          seal   bags,    plastic    wrappers,     and   packaging
material" were found in his vehicle, and that this                       "a common
procedure for packaging and transporting drugs." 87                Defendant has
produced an affidavit signed by Guy in which he states that "upon
the State expert's examination of the evidence it was revealed that



       84
            Government's Response, Docket Entry No. 235, p. 5.
       85
            Defendant's Motion, Docket Entry No. 230, p. 2.


       87
            Id. at 3-4.
                                         -17-
   Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 18 of 29



the sandwich bags contain [ed]        peanut butter and jelly for my

children." 88
        The Government responds that " [a] t no point in time during the
traff      stop did Guy state the bags were his, were for his kids, or
contained peanut butter and jelly sandwiches." 89            The Government
further states that there is no lab report showing that there was
peanut butter and jelly residue in the wrappers90 and that the
Jacksonville Sheriff's Office confirmed that no laboratory testing

was done on the suspected cocaine wrappers. 91
     Defendant has not produced a lab report.            The only evidence
that Defendant has produced to support his contention that the bags
contained sandwiches is the affidavit of a convicted felon who was
deported to Trinidad and Tobago in August of 201692 and who may have

been an unindicted co-conspirator in the Dickson DTO.           This is not

the kind of "reliable statement" that can overcome a search-warrant

affidavit's presumed validity.        See Franks, 98 S. Ct. at 2684.

     Moreover, Agent Gainer's Affidavit made clear that he believed
that the intercepted call between Defendant and D. Dickson on
December 4, 2015, confirmed Guy's involvement with the Dicksons and


        fidavit of Seon Joel Guy, Attachment             3   to Defendant's
Motion, Docket Entry No. 230-3, p. 7.
     89
          Government's Response, Docket Entry No. 235, p. 3.
              at 4.
             at 9.
      EARM Case Summary for Seon Joel Guy, Attachment 3 to
     92

Government's Response, Docket Entry No. 235-2, p. 65.
                                    -18-
   Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 19 of 29



Defendant in a drug transaction. 93                 In that call D. Dickson and

Defendant discussed Guy's traffic stop, and Defendant stated that
"[t]hey didn't get nothing.            [T]he[y] got like four (4) or five (5)
little places or so. " 94        The Government asserts that Agent Gainer's
belief "was and still is that [Defendant] is referring to law
enforcement only seizing wrappers, the rest of the cocaine being

somewhere     else,       in    four   or    five   drug   stash    locations[.]" 95

Defendant has offered no evidence that would cast doubt on Agent
Gainer's credibility. The court thus concludes that Defendant has
not made a "substantial preliminary showing that a false statement
knowingly and intentionally, or with reckless disregard for the
truth," was included in Agent Gainer's Affidavit.                  See id. at 2675.

     Defendant argues that Agent Gainer failed to                      1 the court
that "the case against Guy for possession of drug paraphernalia was
dismissed on December 16, 2015, when the prosecutor filed a drop
notice with the court in Duval County, Florida, indicating that she
was declining to prosecute Guy on the charges." 96
     The record shows that Guy's case was dismissed. 97                       Agent
Gainer's Affidavit makes no mention of the dismissal.                  But nothing


      Agent Gainer's Affidavit, Attachment 1 to
     93
                                                                      Government's
Response, Docket Entry No. 235 2, pp. 25-26 1 32.
     9
      4
          Id. at 24   1   31.
     95
          Government's Response, Docket Entry No. 235, p. 4.
     96   Defendant's Motion, Docket Entry No. 230, p. 2.
     97 See DN Disposition Notice, Attachment 1 to Defendant's
Motion, Docket Entry No. 230-3, p. 2.
                                            -19-
      Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 20 of 29



in the record suggests that Agent Gainer withheld this fact

deliberately or even knew of the dismissal in the first place.

Defendant bears the burden of proving by a preponderance of the
evidence that Agent Gainer's omission was more than a negligent
act.     See Martin, 615 F.2d at 329.             "[T]here is no evidence in the
record directly illuminating the state of mind of the affiant

[Agent Gainer], when he omitted from the affidavit the fact[] that

[paraphernalia charges against Guy were dropped], for [Defendant]
proved little more than that these omissions were made."                      See id.
Accordingly, the court concludes that Defendant has failed to meet
his burden.
        Moreover, even if Defendant had shown that Agent Gainer's
statements         and   omissions    regarding       Sean    Guy's   arrest    were
deliberately deceptive, and all references to the arrest were "set
to one side," there would remain "sufficient content in the warrant
affidavit to support a finding of probable cause."                          Privette,
947     F.2d     at   1261.     Defendant        argues   that    "[Agent   Gainer's
Affidavit] contends that the major basis for the proposed intercept
of the target devices" was the alleged drug transaction between Guy
and the Dicksons on December 3, 2015. 98              The court disagrees.       The
"major basis" for the wire intercepts was the wealth of recorded
conversations and testimony from reliable informants showing the
existence of a vast criminal conspiracy engaged in the distribution
of     massive        quantit        of    illegal        drugs   throughout     the

        98
             Defendant's Motion, Docket Entry No. 230, p. 2.
                                          -20-
     Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 21 of 29



United States. As explained above,. the application that this court

signed was a continuation of previously authorized wire intercepts.
Those intercepts had already led to the seizure of 350 lbs of
marijuana, 18 kilograms of cocaine, and smaller quantities of other
drugs.       The seizures alone provided probable cause for continued
intercepts.


B.     The Dicksons' Car Business

       Defendant argues that Agent Gainer's failure to mention that
the Dicksons were involved in the sale of used luxury cars "seems
to be a deliberate withholding of evidence that the Court could use

to determine the truth of the agent's speculations." 99                  Agent
Gainer had mentioned the car business, Defendant argues, it would
"provide a context" for R. Dickson's statement that the money

seized from her at the Hobby Airport on December 4, 2015., was

proceeds from the sales of vehicles. 100
       But Agent Gainer's Affidavit makes it clear that the Dicksons

were involved in the car business.101             Moreover, even         Agent



             fendant's Motion, Docket Entry No. 230, p. 5.
       lOOid.

       see Agent Gainer's Affidavit, Exhibit 1 to Government's
       101

Response, Docket Entry No. 235-2, p. 15 1 19 ("CS-1 believes the
unknown female also works at one of the DICKSONS' automotive
business [es] . "); p. 18 1 21 ("Officers verified this information by
contacting D. DICKSON at the telephone number provided             and
confirmed he dispatched TURNER to haul the vehicle."); p. 19 1 23
("CS-2 stated GRADY and DICKSON own an automobile sales business
together located on Old Spanish Trail, Houston, Texas.").
                                     -21-
      Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 22 of 29



Gainer really had             omitted    any mention of the Dicksons' car

business,·· the Defendant would still have to present evidence
"directly illuminating the state of mind of [Agent Gainer]," and
show "by a preponderance of the evidence that the omission was more
than a negligent act."            Martin, 615 F.2d at 329.       He has not done

so.     Because Defendant has not met his burden, Defendant's Motion
to Suppress will be denied.


               III.   Motion to Dismiss for Pre-Indictment Delay

        Defendant seeks to dismiss the indictment against him for the
violation of his right to a speedy trial.102                Defendant states that
by the end of January of 2016, "the Government had the evidence
against Defendant [] in hand," and thus the two-and-a-half-year

delay         between      that   time    and    Defendant's     indictment      was

"unwarranted. 11103 The Government responds that Defendant has failed
to show that he was prejudiced by the delay or that the delay owed
to bad faith on the part of the Government. 104
        The Sixth Amendment             guarantees   that    "[i]n   all    criminal
prosecutions, the accused shall enjoy the right to a speedy and
public trial[.]" U.S. CONST. Amend. VI.              But because an unindicted

person is not "accused," pre-indictment delay is "wholly irrel�vant
       . as far as the Speedy Trial Clause of the Sixth Amendment is


        102
              Defendant's Motion, Docket Entry No. 23 O, p. 12.
        103
              Id. at 10.
        104
              Government's Response, Docket Entry No. 235, p.          1.

                                          -22-
     Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 23 of 29



concerned."        United States v. Lovasco, 97       s. Ct. 2044, 2048 (1977).
Instead, statutes of limitations provide the primary protection
against pre-indictment delay.             Id. at 2048 (quoting United States
v. Marion, 92 S. Ct. 455, 464 (1971)). Beyond this protection, the

Fifth Amendment requires dismissal of an                   indictment    "if the
defendant can prove that the Government's delay in bringing the
indictment was a deliberate device to gain an advantage over him
and that it caused him actual prejudice in presenting his defense."
United States v. Crouch, 84 F.3d 1497, 1510 (5th Cir. 1996), cert.
denied, 117 S. Ct. 736 (1997) (citing United States v. Gouveia, 104
s. Ct. 2292, 2299 (198 4)).


A.     Prejudice

       Defendant argues that his defense was prejudiced because the
Government's pre-indictment delay lost him ntwo witnesses that
could have testified on his behalf" - Sean Guy an:d Barry Walker. 105
As explained above, Guy was deported to Trinidad and Tobago in
August        of   2016, 106   thus   making    him   unavailable   to   testify.
Defendant states that Walker moved to Costa Rica in June of 2017,
and has "evidently" changed his phone number. 107
       Defendant argues that Guy's testimony "would be crucial on a
hearing on the motion to suppress, and at trial" because Guy "would

       105
             Defendant's Motion, Docket Entry No. 23 O, p. 9
       EARM Case Summary for Seon · Joel Guy, attached as E:x:hibit 3
       106

to Government's Response, Docket Entry No. 235-2, p. 65.
       107
             Defendant's Motion, Docket Entry No. 230, p. 10.
                                         -23-
   Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 24 of 29



deny being involved in a cocaine transaction with the Dicksons on
December 3, 2015. 1110 8     Defendant states that Barry Walker \\is a
former Enron executive who was funding the ' floor plan' for [the]
Dicksons' [] luxury used car business. 11109       Defendant claims that
Walker's testimony "would have been helpful in the hearing on the
motion to suppress, and at trial 11110 because Walker could speak on
\'his relationship with the [Dicksons] and their luxury used car
business, and specifically          [on] the December 4, 2015 seizure of
currency from Regina [Dickson] . 11111
               Fifth Circuit has held that "absent a showing of extreme
prejudice amounting to a Fifth Amendment denial of due process, the
commencement of prosecution is controlled exclusively by the
applicable statute of limitations."          United States v. Smith, 487
F.2d 175, 177 (5th Cir. 1973). Defendant is charged with conspiracy
to distribute cocaine under 21 U.S.C. §§ 846,                84l(a) (1) and

841(b) (1)(A)(ii), 112 the statute of limitations for which             five

years.       18 u.s.c. § 3282(a).    The superseding indictment indicates
that Defendant's involvement in the Dickson DTO ended in January of


     108
                at 9.
                at 9-10.


       Addi tional Reply to Government's Response to Defendant's
     11 1

Motion to Suppress the Results of Illegally Obtained Wire
Intercept, or to Dismiss the Indictment Based on a Violation of the
Right to a Speedy Trial ("Defendant's Additional Reply"), Docket
Entry No. 237, p. 3.
     11
         2
             Indictment, Docket Entry No. 1, p. 1.
                                      -24-
   Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 25 of 29



2016.113      Defendant's indictment in July of 2018 was thus well
within      the   five-year   statute      of   limitations.      Accordingly,
Defendant must show "extreme prejudice               amounting     to a   Fifth
Amendment denial of due process."                 Smith, 487 F.2d at 177.
      To meet this standard "the defendant must offer more than mere
speculation       of   lost   witnesses,    faded   memories     or   misplaced

documents; he must show an actual loss of evidence that would have
aided the defense and that cannot be obtained from other sources."
United States v. Jackson,          549 F.3d 963,       969     (5th Cir. 2008)
(quoting United States v. Gulley, 526 F.3d 809, 819-20 (5th Cir.),
cert. denied, 129 S. Ct. 159, 172 (2008)). Accordingly, the Fifth

Circuit has instructed that
     in all but the very clearest and most compelling cases,
     the district court, rather than grant [a motion to
     dismiss the indictment] prior to trial, should carry it
     with the case, and make the determination of whether
     actual, substantial prejudice resulted from the improper
     delay in light of what actually transpired at trial.
Crouch, 84 F.3d at 1516.
     This is not a clear or compelling case. Defendant has merely
raised the speculative possibility that Guy and Walker might have
testified on his behalf at trial had he been indicted sooner. 114
Guy was deported on August 16, 2016.              The Government points out



     113   Superseding Indictment, Docket Entry No. 135, p. 1.
            Defendant's Motion, Docket Entry No. 230, p. 9
("[Defendant] lost two witnesses that could have testified on his
behalf, because of the delay.") (emphasis added).
                                     -25-
     Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 26 of 29



correctly that even if                had indicted Guy before this date, the

indictment alone would not have been sufficient on its own to stop
his deportation115           -   Defendant would have had to show that Guy met
all the requirements for a material witness under 18 U.S.C.                  §    3144
in order to attempt to keep Guy in the United States.                 An earlier
indictment would not have changed Guy's availability as a witness.
       As for Walker, Defendant does not demonstrate that he had any

"evidence that would have aided the defense and that cannot be
obtained from other sources."                  See Jackson,   549 F.3d at 969.
Defendant states that Walker helped finance the used car business
run by the Dicksons                but there is no dispute about the fact that
the Dicksons were involved in selling cars, nor any reason to doubt

that they would so testify at trial.                 Defendant acknowledges that
he    "can point to              no specific   testimony   that   [Walker]       could
give [.]     ,,116



       Defendant has not made              "a showing of extreme prejudice
amounting to a Fifth Amendment denial of due process," and so the
commencement of his prosecution is controlled exclusively by the

five                 statute of limitations.      See Smith, 487 F.2d at 177.


B.     Bad Faith

       Defendant argues that the Government's delay in indicting him
"was obviously an intentional device intended to gain a tactical


         5
       11    Government's Response, Docket Entry No. 235, p. 9.
       116
             Defendant's Additional Reply, Docket Entry No. 237, p. 2.
                                           -26-
   Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 27 of 29



advantage over [Defendant] . " 117 The Government responds that "[t]he

ongoing investigation, volume of discovery compiled, and demanding
case load of those involved were the only reasons for any delay in
indicting [Defendant's] case." 11 8
     For pre-indictment delay to violate the Fifth Amendment Due
Process Clause it must have been "intentionally undertaken by the
government for the purpose of gaining some tactical advantage over
the accused in the contemplated prosecution or for some other
impermissible, bad faith purpose."         Crouch, 84 F.3d at 1514.      But
investigative delay does not deprive a defendant of due process,
"even if his defense might have been somewhat prejudiced by the
lapse of time."        Lovasco,   97 S.    Ct. at 2052.       "Rather than
deviating from elementary standards of 'fair play and decency,' a
prosecutor abides by them if he refuses to seek indictments until
he is completely satisfied that he should prosecute and will be
able promptly to establish guilt beyond a reasonable doubt."             Id.
at 2051.
     Defendant appears to argue that any pre indictment delay, even
investigative delay, is improper because "[e]very decision made by
the Government in how and when to seek an indictment against a
person can be seen as an attempt to assure that the case brought
against a defendant gives the Government the best possible tactical


     117       at 6.
     118   Government's Response, Docket Entry No. 235, p. 10.
                                   -·21-
      Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 28 of 29


footing in a contemplated trial. 119          The Supreme Court explained
the    distinction      between   permissible    investigative     delay    and
impermissible bad-faith delay in Lovas-co, 97 S. Ct. at 2051, and
nothing in the record suggests that this is a case of the latter.
Defendant argues that the Government delayed his indictment "in
order to continu[e]         to bolster the case through the use of
cooperating informants, 120 but does not explain why gaining more
information to more assuredly secure a conviction should be
considered improper.
        The court concludes that the Government's delay in indicting
Defendant was not undertaken for any bad-faith or impermissible
purpose, and thus Defendant's Motion to Dismiss the Indictment
Based on a Violation of the Right to a Speedy Trial will be denied.
                          IV. Conclusion and Order

        For the reasons set forth above,            Defendant's Motion to
Suppress the Results of Illegally Obtained Wire Intercept, or to
Dismiss the Indictment Based on a Violation of the Right to a
Speedy Trial (Docket Entry No. 230) is DENIED.
        This case is set for jury trial on May 24, 2021, at 1:00 p.m.,
in Courtroom 3-B, Ninth Floor, United States Courthouse, 515 Rusk
Street, Houston, Texas 77002.          By May 17, 2021, the parties will


        1
         �    Defendant's Additional Reply, Docket Entry No. 237, p. 6.
        120
               d
              lg.

                                       28
     Case 4:18-cr-00405 Document 242 Filed on 04/07/21 in TXSD Page 29 of 29



fi     their exhibit lists, copies of exhibit,              1 witness lists,

and proposed jury charges.

        SIGNED at Houston, Texas, on this the 7 th day of April, 2021.




                                                   SIM LAKE
                                     SENIOR UNITED STATES DISTRICT JUDGE




                                       29
